Citation Nr: 0930368	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, and if so, whether service connection is 
warranted for the claimed disability.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection is 
warranted for the claimed disability.

3.  Entitlement to service connection for Meniere's disease.   

4.  Entitlement to service connection for a heart condition. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
bilateral knee disorder, hypertension and a bilateral ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office. 


FINDINGS OF FACT

1.  In April 2005, the RO denied the claim of entitlement to 
service connection for a left knee disorder and denied the 
claim to reopen the issue of entitlement to service 
connection for a right knee disorder.  The Veteran did not 
file a notice of disagreement for this decision.

2.  Evidence associated with the claims file subsequent to 
the April 2005 rating decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a right knee 
disability.

3.  Evidence associated with the claims file subsequent to 
the April 2005 rating decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a left knee 
disability.

4.  The competent medical evidence shows that the Veteran's 
Meniere's disease is not related to acoustic trauma during 
military service or is otherwise related to military service.

5.  The competent medical evidence of record shows that the 
Veteran's heart disorder is not related to active military 
service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision on the service-connected 
claim for a bilateral knee disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder was not of 
record at the time of the April 2005 decision and relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder was not of record 
at the time of the April 2005 decision and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2008).

4.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2007 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for Meniere's disease and a heart condition.  This 
letters also notified the Veteran of his and VA's respective 
duties for obtaining evidence.  In addition, the Veteran was 
informed of how VA determines the disability rating and 
effective date if his claims are granted.  

In regards to the request to reopen the claim of entitlement 
to service connection for a bilateral leg disorder, the Board 
notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the Board is granting in full the benefit 
sought on appeal. Thus, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to the claim of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral knee 
disorder, such error was harmless and will not be further 
discussed.

With regard to the duty to assist, the claims file contains 
the Veteran's separation examination dated in February 1946, 
medical examinations for the National Guard, private medical 
records and a May 2007 VA opinion regarding the etiology of 
the Veteran's Meniere's disease.  

The RO attempted to obtain the Veteran's service treatment 
records; however, the National Personnel Records Center 
(NPRC) notified the RO that after an extensive and thorough 
search of their facility they were unable to locate the 
Veteran's full service treatment records.  The RO documented 
that it contacted NPRC for the Veteran's service treatment 
records in December 1991, February 1992, March 1992, August 
2003 and July 2007.  The evidence indicates that the RO 
contacted the Veteran regarding the unavailability of his 
records in September 1991, August 2003 and March 2007.  The 
March 2007 letter notified the Veteran that the RO was unable 
to obtain his full service treatment records and National 
Guard records and requested that he provide any copies he may 
have in his possession.  In a case in which a Veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the Veteran.

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim for a heart 
disorder; however, the evidence of record does not warrant an 
examination because there is sufficient competent medical 
evidence to decide his claims.  See 38 C.F.R. § 3.159(c)(4).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the present case, there is no 
evidence of a heart disorder in service and the medical 
evidence of record does not suggest that the Veteran's 
current heart disorder may be related to military service.  
Accordingly, VA is not required to provide the Veteran with a 
VA examination in conjunction with his heart disorder claim.

The Board observes that the RO scheduled the Veteran twice 
for a VA examination regarding his claim for Meniere's 
disease.  The Veteran submitted a letter stating that his 
advanced age and medical conditions preclude him from driving 
the long distance of 281 miles one way to the VA examination.  
He noted that he is not refusing to attend a VA examination, 
but requested alternate consideration to be made to 
facilitate his age and medical condition.  Thereafter, the RO 
provided the Veteran with a VA opinion by an 
otolaryngologist.  Although the examiner indicated doubt to 
whether the Veteran actually had Meniere's disease based on a 
review of the statements made by the Veteran and his medical 
record, the examiner provided an opinion on whether the 
Veteran's Meniere's disease was as likely as not related to 
acoustic trauma in military service.  The Board finds it 
persuasive that the examiner did not state that a physical 
examination was necessary in order to provide an opinion.  
The examiner reviewed the Veteran's claims file and provided 
a clear rationale for his opinion.  Accordingly, the Board 
finds that the VA opinion is adequate for rating purposes.  

The Board notes that in the Veteran's February 2008 
substantive appeal, he requested the RO to schedule an 
examination at the VA clinic in North Platte, Nebraska.  
However, the North Platte VA clinic provides primary care 
services and there is no evidence that the clinic is equipped 
to offer VA audiological examinations.  Furthermore as 
explained above, the Board finds that the VA opinion is 
adequate for rating purposes.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified further available evidence not already of 
record.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran.  

Accordingly, the Veteran is not prejudiced by appellate 
consideration of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development.  

II.  New and Material Evidence

An unappealed rating decision in April 2005 denied the 
Veteran's claim of entitlement to service connection for a 
left knee disorder on the basis that the evidence did not 
show a left knee disorder was incurred in or aggravated by 
military service and the left knee disorder cannot be granted 
as secondary to a right knee disorder as that condition is 
not shown to be related to service.  The April 2005 rating 
decision also denied a claim to reopen entitlement to service 
connection for a right knee disorder on the basis that the 
evidence did not relate the Veteran's current right knee 
disorder to the right knee injury in service.  The relevant 
evidence of record at the time of the April 2005 rating 
decision consisted of a separation examination, private 
treatment records and a March 2005 VA examination.  The 
Veteran did not file a notice of disagreement within one-year 
of the April 2005 rating decision.  Therefore, the April 2005 
rating decision is final based on the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in April 2005 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection a right knee disorder, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received.  

In March 2007, the RO received a claim to reopen the issues 
of entitlement to service connection for a bilateral knee 
disorder.  Evidence of record received since the April 2005 
rating decision includes a private medical opinion.  The 
evidence received since the April 2005 rating decision is 
considered "new" in that it was not of record at the time 
of the April 2005 rating decision.  In addition, the evidence 
is material as it indicates the Veteran's current bilateral 
knee disorder is related to active military service.  Thus, 
the new evidence raises a reasonable possibility of 
substantiating the Veteran's claims.  39 C.F.R. § 3.156(a).  
Such evidence is so significant that it must now be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder is reopened.  38 
C.F.R. § 3.156(a).

III.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Meniere's Disease

In assessing the Veteran's service connection claim for 
Meniere's disease, the Board must first determine whether the 
Veteran currently has the claimed disability.  A March 2007 
letter from the Veteran's private physician noted that the 
Veteran has Meniere's disease, which causes hearing 
impairment, dizziness and an abnormal gait.  In contrast, a 
May 2007 VA opinion provided by an otolaryngologist 
questioned whether the Veteran actually had Meniere's disease 
based on the evidence of record as there was no evidence that 
he has true vertigo.  The otolaryngologist noted that the 
Veteran's symptoms of dizziness can be attributed to multiple 
other factors such as treatment for his hypertension and his 
age.  Although the examiner expressed doubt on whether the 
Veteran has Meniere's disease, resolving any reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran 
provided evidence of a current diagnosis of Meniere's 
disease.

The evidence of record indicates that the Veteran was exposed 
to loud noise as he worked in the Air Corp of the Army on the 
flight lines during active military service.  However, the 
Veteran's separation examination does not show that the 
Veteran had symptoms of or a diagnosis of Meniere's disease 
during active military service.  Post service examinations 
dated in 1955, 1958 and 1969 for the National Guard do not 
document any symptoms, complaints or a diagnosis of Meniere's 
disease.  In fact, the first evidence of a diagnosis of 
Meniere's disease is in March 2007, approximately 61 years 
after discharge from active military service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection)

The Board observes that the record contains conflicting 
medical opinions on the etiology of the Veteran's Meniere's 
disease.  When the record contains conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the opposing medical opinions.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Equal weight is not accorded to each piece of 
material contained in a record and not every item of evidence 
has the same probative value.  The Board must account for the 
evidence, which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of the Veteran, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).

The Veteran submitted an opinion from his private physician 
in March 2007.  The physician noted that the Veteran is one 
of his long-term patients.  After he reviewed the Veteran's 
medical records, the physician offered the opinion that he 
believed the Veteran's Meniere's disease is most likely 
directly related to the acoustic trauma that the Veteran 
suffered while in the service.  The Board finds this opinion 
to be of low probative value, because the examiner did not 
provide any rationale for his opinion.  The Court as held 
that the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  In contrast, a VA medical opinion 
provided by an otolaryngologist noted that there is some 
evidence in the literature that Meniere's can be the result 
of acoustic trauma even if the onset is years later; however, 
he highly doubts that the onset of Meniere's Disease would be 
over 60 years after discharge from the military.  The VA 
examiner noted that in an August 2003 VA examination, the 
Veteran denied a history of vertigo or ear pathology.  He 
provided the opinion that due to the lapse in presentation of 
symptoms for over 60 years, the Veteran's Meniere's disease 
is not due to his service in the military.  Although, the 
otolaryngologist did not have the opportunity to examine the 
Veteran, the Board finds his opinion to be more persuasive 
and probative as he is a specialist in the diagnosis and 
treatment of the ears, he based his opinion on a review of 
the claims file, discussed some medical literature on 
Meniere's disease and provided a clear rationale for his 
opinion.  

The Board recognizes that the Veteran contends that his 
Meniere's disease is related to his military service.  Lay 
persons can provide an account of observable symptoms and 
exposure to certain risk factors.  See Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  However, lay assertions 
regarding medical matters such as an opinion whether a 
current disability is related to an event in service has no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Veteran is not a licensed health 
care professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's Meniere's disease and 
his military service.

As the probative evidence of record shows that the Veteran's 
Meniere's disease is not related to military service, the 
preponderance of the evidence is against the Veteran's claim 
and the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107. Accordingly, the Board finds 
entitlement to service connection for Meniere's disease is 
not warranted. 

Heart Disorder

In order for the Veteran to be entitled to service connection 
for a heart disorder, the medical evidence must show a 
diagnosis of that disability.  The medical evidence of record 
supports the Veteran's claim to having a current heart 
disorder.  A November 2004 private medical report notes a 
diagnosis of coronary artery disease.  Thus, the first 
criterion for service connection has been established.  Pond, 
12 Vet. App. at 346.  

However, the evidence indicates that the Veteran's heart 
disorder is unrelated to service.  The record lacks evidence 
showing that the Veteran incurred coronary artery disease 
during service, incurred coronary artery disease within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of a heart disorder 
in the first several years following discharge from service 
in 1946.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. 
App. at 346.

In addition, there is no competent medical evidence relating 
the Veteran's coronary artery disease to service.  The 
evidence of record is devoid of any objective medical 
evidence of a heart disorder until 2001, approximately 55 
years after service.  There is no medical evidence of record 
showing symptoms of a heart disorder prior to 2001.  This 
lapse in time weighs against the Veteran's claim.  See 
Maxson, 230 F.3d at 1333.  Furthermore, no physician has ever 
asserted that his heart disorder occurred in service or is 
related to any incident in service.

The only evidence that indicates that the Veteran's coronary 
artery disease is related to his military service is from his 
own statements.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters, such as an opinion on the etiology of a heart 
disorder, have no probative value because lay persons are not 
competent to offer medical diagnoses or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current heart disorder 
and active military service.    

As the evidence of record does not show coronary artery 
disease in service, within one year after service or that it 
is related to an incident or disease in service, the 
preponderance of the evidence is against the Veteran's claim 
and the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a heart disorder to 
include coronary artery disease is not warranted.    


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a right knee 
disability is reopened and the appeal is granted to that 
extent only.

2.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a left knee 
disability is reopened and the appeal is granted to that 
extent only.

3.  Entitlement to service connection for Meniere's disease 
is denied.

4.  Entitlement to service connection for a heart disorder is 
denied.



REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  

The Veteran contends that his right knee disorder is related 
to his right knee injury in service.  He further contends 
that his left knee disorder, his bilateral ankle disorder and 
hypertension are related to his military service to include 
as secondary to the in-service right knee injury.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence shows that the Veteran has a 
current diagnosis of osteoarthritis of the bilateral knees 
and hypertension.  The medical evidence also shows that the 
Veteran has recurrent symptoms of a bilateral ankle disorder.  
The Veteran's discharge examination notes that the Veteran 
had a right knee injury in service.  Furthermore, a private 
physician provided the opinion that the Veteran's bilateral 
knee disorder, bilateral ankle disorder and hypertension are 
related to military service.  However, the private physician 
did not provide any rationale for his opinions.  Based on the 
foregoing, the Board concludes that a VA medical opinion is 
necessary in order to decide the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should provide the Veteran with 
a VA orthopedic examination of his 
knees and ankles.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The Board notes that the 
Veteran was unable to attend a previous 
examination provided to him in 2007 due 
to his advanced age and health.  
Accordingly, if the Veteran is unable 
to attend the examination, then the RO 
should obtain a VA opinion.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any bilateral knee disorder 
found on examination is at least as 
likely as not (i.e., a fifty percent or 
greater probability), related to the 
Veteran's active military service to 
include the right knee injury in 
service.  The examiner is requested to 
provide an opinion on whether any left 
knee disorder found on examination was 
caused by or aggravated by his right 
knee disorder.  The examiner should 
provide an opinion as to whether any 
bilateral ankle disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability), related to the Veteran's 
active military service to include the 
right knee injury in service.  The 
examiner should provide a complete 
rationale for all conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The RO should provide the Veteran with 
a VA examination for hypertension.  The 
Board notes that the Veteran was unable 
to attend a previous examination 
provided to him in 2007 due to his 
health.  Accordingly, if the Veteran is 
unable to attend the examination, then 
the RO should obtain a VA opinion.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's hypertension is 
at least as likely than not (i.e., a 50 
percent or greater probability) caused 
by or aggravated by his active military 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a bilateral knee 
condition, hypertension and a bilateral 
ankle disorder, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


